DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Please note the entirety of the claim language is not included below and only the portions which are amended are shown, due to the complexity of the included equations and expressions.
  
(currently amended) 2. The method for measuring a complex degree of coherence of a random optical field by using a mutual intensity-intensity correlation according to claim 1, wherein [[the "]] calculating the amplitude and phase of a complex degree of coherence of the to-be-tested light [["]] comprises the following steps: 13Docket No. 10001.0187 
S61[[.]]: 
S62[[.]]:
S63[[.]]:
: 

(currently amended) 3. 

in the step of [["]]rotating the quarter-wave plate to enable the fast axis of the quarter-wave plate to be consistent with a polarization direction of the reference light[["]], an electrical field of the reference light obtained through modulation by 1 4Docket No. 10001.0187 using the quarter-wave plate is denoted 

Allowable Subject Matter
Claims 1-8 are allowed.
	As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “a method for measuring a complex degree of coherence” wherein a quarter-wave plate is utilized to align the reference light polarization with a fast axis and a slow axis of the quarter-wave plate, in combination with the rest of the limitations of the claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886